El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Se trata de una petición de auto de certiorari lieclia a esta *183Corte Suprema por el Letrado Don Rafael 'López Landrón en representación de Carmen Pizzini de Matheu para revi-sar procedimientos de la Corte dé Distrito de Arecibo en juicio seguido por la Carmen Pizzini y otros contra el Pres-bítero Agustín Rexach y Dueño, como representante de la “Ermita de la Monserrate” en Arecibo, y el municipio de dicba ciudad representado por su Alcalde Manuel Pérez Avi-lés, sobre nulidad y cancelación de un expediente posesorio y otros extremos.
De las alegaciones de la petición de certiorari y de los documentos que en copia certificada se acompañan a la misma, resulta que la Carmen Pizzini de Matbeu y otros promovieron ante la Corte de Distrito de Arecibo el mencionado pleito mediante demanda en la que solicitaban, entre otros pronun-ciamientos, se decretara que los demandantes no estaban obli-gados legalmente por concepto de réditos, arrendamiento, o en cualquiera otra forma, a satisfacer ni a seguir satisfa-ciendo a la “Ermita de la Monserrate,” ni a su Advocación, ni al Presbítero Agustín Rexacb y Dueño cantidad alguna por el uso, disfrute, tenencia o posesión de los solares que con las respectivas casas de su propiedad ocupaban. dentro de las cuatro parcelas de terreno descritas en dicba demanda.
Resulta además que la representación de Carmen Pizzini presentó a la expresada Corte de Arecibo solicitud de ase-guramiento de sentencia pidiendo se dictara una orden por la que mediante prestación de fianza por la peticionaria se prohibiera al demandado Rexacb y Dueño que hiciera o continuara haciendo en lo sucesivo, privada ni judicial-mente, cobro alguno por el disfrute del solar que con casa ocupaba la Pizzini, apercibido de ser castigado por desacato, basta tanto se dictara la sentencia correspondiente en el pleito principal, cuya orden debía comunicarse al Juez Municipal de Arecibo ante quien se estaba siguiendo procedimiento de cobro por Rexach contra la Pizzini por el uso y goce del solar que ocupaba.
La Corte de Distrito de Arecibo denegó el asegura-*184miento ele sentencia solicitado fundándose en que en la de-manda principal no se reclamaba ninguna obligación de no hacer.
En apoyo del recurso de certiorari, fundado en los hechos expuestos, invoca la peticionaria las secciones Ia., 2a. y 4a. de la ley para asegurar la efectividad de sentencias, pues entiende que en la demanda se reclama el cumplimiento de una obligación de no hacer.
Opinamos que el Juez de la Corte de Distrito de Arecibo ha procedido con arreglo a ley pues si bien para que pueda solicitarse y obtenerse del tribunal una medida precautoria que asegure la efectividad de la sentencia que se dicte, basta que se reclame el cumplimiento de una obligación, cualquiera que sea su naturaleza, bien sea líquida o ilíquida, de hacer o de no hacer, o de entregar una cantidad de dinero u otra cosa determinada, según dijimos al resolver en 12 dé marzo de 1905 el caso de Sobrinos ele Ezquiaga v. Munitiz, 8 D. P. R., 429, dicha obligación ha de ser específica, concreta y deter-minada, lo que no sucede en el presente caso en. que no se nos muestra cuándo, dónde, en qué forma y con qué personas se obligó el demandado Rexach a no verificar cobro alguno por réditos, arrendamiento o por cualquier otro concepto respecto de los solares comprendidos en las parcelas de te-rreno de que se trata.
Si el Presbítero Rexach entabla acción ante cualquier tribunal para verificar un cobro ilegal por el uso y disfrute de solares que cree pertenecer a la “Ermita de la Monserrate” de Arecibo, los demandados podrán alegar la falta de acción por parte de Rexach, o ejercitar cualquier otro recurso que según las circunstancias les asista para su defensa, pero nunca será remedio adecuado el recurso de aseguramiento de sentencia intentado por la peticionaria.
Procede desestimar la solicitud de certiorari.
Denegada la expedición del mandamiento de certiorari.
*185Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.